                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ONEIDA NATION,

                       Plaintiff,

       v.                                                      Case No. 16-C-1217

VILLAGE OF HOBART, WISCONSIN,

                       Defendant.


                                    DECISION AND ORDER


       This case represents another episode in the ongoing dispute between the Oneida Nation and

the Village of Hobart over land use regulation and control. The Oneida Nation filed this action for

declaratory and injunctive relief challenging the legal authority of the Village to enforce its Special

Events Permit Ordinance, Chapter 250 of the Village Code, against the Nation, its officers, and its

employees within the Village, which lies entirely within the 1838 boundaries of the Oneida

Reservation. The action arises out of the Village’s effort to enforce the Ordinance by requiring the

Nation to obtain a permit for its annual Big Apple Fest. The Nation argues that as a federally

recognized Indian tribe, it is immune from state and local regulations within its reservation and not

subject to the Ordinance. The Village, on the other hand, challenges the Nation’s claim that the

boundaries of the original Oneida Reservation remain intact and contends that it is entitled to

enforce the Ordinance to the extent necessary to protect the health, safety, and welfare of its

residents and the public. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1362.

       Presently before the court are the parties’ cross-motions for summary judgment. The Nation

moves for summary judgment, claiming that its reservation was created by its Treaty of February
3, 1838, with the United States and that the original Reservation boundaries remain intact. It thus

follows, the Nation contends, that the Nation and its officials and employees are not subject to the

Ordinance as a matter of law and the Village should be enjoined from attempting to enforce it

against them. The Village filed a cross-motion for summary judgment in which it argues that the

1838 Treaty under which the Oneida received their land did not create a reservation. Even if the

Treaty did create a reservation, the Village argues that a 1933 decision by this court held that the

Oneida Reservation was disestablished and that the Nation is collaterally estopped from relitigating

its status. Alternatively, the Village argues that, even aside from the 1933 decision, this court

should find that the Oneida Reservation has been disestablished or, at a minimum, diminished. The

United States filed a brief in support of the Nation as amicus curiae. The motions have been fully

briefed and argued by the parties.

       Having fully considered the arguments set forth, I conclude that the Treaty of 1838 created

a reservation that has not been disestablished. But the Nation’s reservation has been diminished

such that the Village may enforce the Ordinance on those lands not held in trust by the United States

for the benefit of the Nation. In addition, I conclude that the Nation’s sovereign immunity

forecloses the Village’s counterclaim for monetary damages. Accordingly, and for the reasons set

forth below, the Nation’s motion will be only partially granted as to the Village’s counterclaim for

damages. The Village’s motion for summary judgment dismissing the Nation’s claims for

declaratory and injunctive relief will be granted. Summary judgment on the Village’s counterclaim

for declaratory relief that the Ordinance may be enforced as to covered activities on fee land owned

by the Nation, as well as activities on public roadways, rights-of-way, and neighboring properties

is also granted.


                                                 2
                                       BACKGROUND

A. The Present Dispute

       The Nation is a federally-recognized Indian tribe and is listed in the Notice of the Indian

Entities Recognized and Eligible to Receive Services from the United States Department of the

Interior, Bureau of Indian Affairs. Joint Stipulated Statement of Material Fact (SSOMF) ¶ 1, ECF

No. 86; Pl.’s Statement of Proposed Undisputed Material Facts (PSUMF) ¶ 1, ECF No. 93. The

Village is an incorporated municipality in Brown County, Wisconsin and is located wholly within

the boundaries of the area set aside for the Nation by the Treaty of February 3, 1838. SSOMF ¶ 2;

PSUMF ¶ 2. According to U.S. Census Bureau population estimates, as of July 1, 2017, the total

Village population was 8,896, of which “White alone” residents comprise 79.9% and “American

Indian and Alaska Native alone” comprise 12.2%. Def.’s Statement of Proposed Undisputed

Material Facts (DSUMF) ¶ 127, ECF No. 91.

       The Nation has conducted an annual event known as the Big Apple Fest since 2009.

PSUMF ¶ 52. The event is held on the Nation’s Cultural Heritage Grounds and Apple Orchards and

includes activities such as apple picking, an apple pie contest, an apple press demonstration, a

petting zoo, children’s games, face painting, cardboard cow painting, hay rides, horse

demonstrations, pottery and corn husk doll making, basket weaving, Indian and non-Indian food and

produce vendors, and tours of the preserved historic Oneida homes. Id. ¶ 53. The 2016 Apple Fest

drew as many as 8,128 attendees to the event. DSUMF ¶ 140.

       Richard Figueroa, the Nation’s Special Events Coordinator in the Tourism Division, is

responsible for planning the Big Apple Fest. Figueroa coordinates the event with the Oneida

Compliance Division, the Oneida Risk Management Department, the Oneida Environmental Health


                                                3
and Safety Division, Oneida Conservation, the Oneida Utilities Department, the Oneida Public

Works Department, Oneida Security, and the Oneida Police Department to ensure compliance with

the Nation’s laws. PSUMF ¶ 56. The Nation conducts the Big Apple Fest in conformity with its

laws, specifically the Emergency Management and Homeland Security Ordinance; the Oneida

Safety Law; the Oneida Vendor Licensing Ordinance; the Oneida Food Service Code; the Nation’s

On-Site Waste Disposal Ordinance; the Recycling and Solid Waste Disposal Law; the Sanitation

Ordinance; and Oneida Tribal Regulation of Domestic Animals Ordinance. Id. ¶ 55.

       On March 1, 2016, the Village adopted amended Ordinance No. 03-2016, Special Events

Permit Ordinance. Id. ¶ 17; Chapter 250, Village of Hobart Municipal Code, ECF No. 86-1. The

Ordinance provides:

       No person shall conduct a special event within the Village of Hobart without first
       having obtained a rental and/or special event permit. A special event permit may be
       issued to any person that the Village Administrator or his/her designee find
       appropriate.

ECF No. 86-1 at 3. The Ordinance defines “person” as “[a]ny person, firm, partnership, association,

corporation, company, governmental entity, or organization of any kind.” Id.

       On September 2, 2016, counsel for the Village informed the Nation that it needed to apply

for a permit under the Ordinance or the Village would enforce the Ordinance’s penalty provisions.

SSOMF ¶ 18. Although it submitted an Application by Municipality for Permission to Detour State

Trunk Highway Traffic to the Wisconsin Department of Transportation and Brown County Public

Works Director, id. ¶ 20, the Nation declined to apply for a permit from the Village and, on

September 9, 2016, filed a motion for a preliminary injunction seeking to enjoin the Village from

requiring that the Nation’s 2016 Big Apple Fest comply with the provisions of the Ordinance. The



                                                4
court denied the Nation’s motion on September 13, 2016, finding that the Nation did not

demonstrate that it would suffer irreparable harm since the Village agreed it would not seek to

prevent the event from going on. The Nation held the Big Apple Fest as planned on September 17,

2016. Id. ¶ 19.

       Some activities associated with the 2016 Big Apple Fest occurred on non-trust land owned

by the Nation in fee simple, including parking and apple picking. DSUMF ¶ 134. During the Apple

Fest, security officers, six Oneida Nation police officers, and a registered nurse were on site.

PSUMF ¶¶ 58, 60. Two officers of the Hobart-Lawrence Police Department attended the 2016 Big

Apple Fest. SSOMF ¶ 22. The Nation contracted with a third-party vendor to place road closure

barricades for the event at the intersection of North Overland Road and Riverside Drive and to block

both lanes of traffic for the portion of North Overland Road between the North Overland

Road/Highway 54 intersection. DSUMF ¶¶ 135–36.

       On September 21, 2016, the Village’s Chief of Police issued Citation No. 7R80F51TJS

against the Nation for failing to act in accordance with the Ordinance. The Nation filed an amended

complaint on September 28, 2016, asserting that it, its officials, and its employees are immune from

the Ordinance in the conduct of special events on the Nation’s trust land and Reservation and that

the Village lacks the authority to enforce the Ordinance against the Nation, its officials, and its

employees. It seeks to enjoin the Village’s attempt to impose the Ordinance on the Nation, its

officials, and its employees and to enforce the Ordinance through citation or municipal court

proceedings. It also seeks to enjoin the Village from enforcing Citation No. 7R80F51TJS against

the Nation.




                                                 5
       While the present dispute between the parties arises out of these recent events, its resolution

requires consideration of the Nation’s history in Wisconsin and the various shifts in federal Indian

policy in the United States over the last 150 years. For this reason, both parties sought a significant

period of time for discovery and have submitted extensive documentation and briefing in support

of their respective positions. Recognizing the importance of the issues raised to both parties, the

court begins its analysis with a consideration of the history to which both appeal.

B. Historical Background

       The Oneida Tribe of Indians was one of six Iroquois Nations living in the area that later

became the State of New York. In the years following the Revolutionary War, encroachment by the

new Americans on their ancestral lands, as well as other factors, gave rise to a plan for the Oneida

to move west to the Wisconsin Territory. On February 8, 1831, the United States entered into a

treaty with the Menominee Tribe, which was already located in the Wisconsin Territory, under

which the Menominee agreed to cede a tract of land to be set apart as a home to the several tribes

of the New York Indians, including the Oneida. The tract of land was to be apportioned among the

New York tribes “so as not to assign any tribe a greater number of acres than may be equal to one

hundred for each soul actually settled upon the lands.” PSUMF ¶ 3 (quoting Treaty with the

Menominee, 1931, signed Feb. 8, 1831, 7 Stat. 342, ECF No. 92-10 at 4). The Treaty stated that

ceded lands “are to be held by those tribes, under such tenure as the Menomonee [sic] Indians now

hold their lands, subject to such regulations and alteration of tenure, as Congress and the President

of the United States shall, from time to time, think proper to adopt.” Id. ¶ 4 (quoting Treaty with

the Menominee, 1931, signed Feb. 8, 1831, 7 Stat. 342, ECF No. 92-10 at 4). The Treaty with the

Menominee was amended on February 17, 1831, to extend the three-year deadline by which the


                                                  6
New York tribes were to relocate to the ceded Menominee lands. Id. ¶ 6. On October 27, 1832, the

United States entered into a third treaty with the Menominee to amend the February 8, 1831 Treaty

to alter the boundaries of the tract ceded to the United States for the benefit of the New York tribes.

The October 27, 1832 treaty provided that the terms of the February 8, 1831 Treaty, as amended,

were otherwise confirmed. Id. ¶ 7.

        Then, on February 3, 1838, the Oneida entered into a treaty with the United States in which

it ceded to the United States their title and interest in the 1831 Menominee cession in return for

reserving “to the said Indians to be held as other Indian lands are held a tract of land containing one

hundred (100) acres, for each individual, and the lines of which shall be so run as to include all their

settlements and improvements in the vicinity of Green Bay.” Id. ¶ 8 (quoting Treaty with the

Oneida, 1838, signed Feb. 3, 1838, 7 Stat. 566, Arts. 1 and 2, ECF No. 92-13 at 3). The number

of Oneida who had emigrated to the Duck Creek area totaled 654, resulting in a tract of land

consisting of approximately 65,400 acres. DSUMF ¶ 1. The United States agreed to survey the

reserved tracts as soon as practicable. PSUMF ¶ 9. In December 1838, John Suydam surveyed the

tract of land set aside in the Treaty of 1838. Id. ¶ 10. The map he created of the survey, labeled

“Oneida Reservation,” consisted of land in what would later become parts of Brown and Outagamie

Counties in the State of Wisconsin. ECF No. 92-14. Commissioner of Indian Affairs Crawford

wrote to Secretary of War Poinsett on February 7, 1839, advising that the terms of the Treaty of

1838 had been carried out. PSUMF ¶ 11.

        Federal Indian policy changed dramatically as the nation grew, and in the late 19th century,

Congress terminated the treaty-making process with individual tribes, 25 U.S.C. § 71, and moved

toward a policy of allotment and assimilation. In 1887, Congress enacted the General Allotment


                                                   7
Act, commonly referred to as the Dawes Act, 25 U.S.C. § 331, et seq., the purpose of which was

the eventual assimilation of tribal members into the general population and the elimination of Indian

reservations through the allotment of the land in severalty to the Indians residing on those

reservations. The allotted lands were to be held in trust by the United States for a period of at least

25 years, after which Indian allottees were to receive fee patents, which removed all restraints on

alienation and allowed transfer of the land to non-Indians. See 25 U.S.C. § 348. Once allottees

received their patents, they were to “have the benefit of and be subject to the laws, both civil and

criminal, of the State or Territory in which they may reside.” Act of February 8, 1887, 24 Stat. 388

at 390. It was believed that, within a generation or two, “the tribes would dissolve, their

reservations would disappear, and individual Indians would be absorbed into the larger community

of white settlers.” South Dakota v. Yankton Sioux Tribe, 522 U.S. 329, 335 (1998) (citing Hearings

on H.R. 7902 before the House Committee on Indian Affairs, 73rd Cong., 2d Sess., 428 (1934)).

       On September 16, 1887, Commissioner of Indian Affairs J.D.C. Atkins recommended to

Secretary of the Interior John Noble that “the President be asked to authorize allotments in severalty

to be made to the Indians on the Oneida Reservation, in Wisconsin, under the Act of February 8,

1887.” PSUMF ¶ 14 (quoting ECF No. 92-17); DSUMF ¶ 5. The Secretary concurred and relayed

the recommendation to President Benjamin Harrison in May 1889. PSUMF ¶ 17; DSUMF ¶ 5. The

allotment of the Oneida Reservation to tribal members began in 1889. By 1891, with the exception

of approximately eighty acres reserved for boarding school and day school purposes, as well as the

small allotments of land for use in the satisfaction of additional claims to entitlement, a schedule

containing 1,530 allotments with no surplus land remaining was submitted for approval. PSUMF

¶¶ 19, 22; DSUMF ¶ 6. In accordance with the provisions of the Dawes Act, trust patents dated


                                                  8
June 13, 1892, were issued to Oneida allottees, to remain in trust for twenty-five years. PSUMF

¶ 21; DSUMF ¶ 8.

       After the individual tribal members, including members of the Oneida Tribe, received their

allotments, but before the twenty-five-year trust period expired, they repeatedly petitioned the

federal government for legislation granting the individual members fee simple title to their land.

In response to such requests, Congress amended the Dawes Act through the Burke Act, 34 Stat. 182,

25 U.S.C. § 349, on May 8, 1906. The Burke Act gave the Secretary of the Interior the discretion

to immediately issue fee patents to competent Indian allottees before the expiration of the twenty-

five-year trust period required under the Dawes Act. Section 6 of the Burke Act provided that, upon

issuance of the patent conveying the allotment in fee simple, “all restrictions as to sale,

incumbrance, or taxation of said land [would] be removed.” 25 U.S.C. § 349. During the same

year, Congress passed an act making “appropriations for the current and contingent expenses of the

Indian Department, for fulfilling treaty stipulations with various Indian tribes, and for other

purposes.” Act of June 21, 1906, 34 Stat. 325 ch. 3504. The June 21, 1906 Act included a

provision authorizing the Secretary of the Interior to issue fee patents to fifty-six named Oneida

allottees and, in the Secretary’s discretion, “to issue a patent in fee to any Indian of the Oneida

Reservation in Wisconsin for the lands heretofore allotted him.” Id. The issuance of the patents

would operate as a “removal of all restrictions as to the sale, taxation, and alienation of the lands

so patented.” Id.

       In response to the allotment process, the Wisconsin state legislature in 1903 enacted

legislation creating the towns of Hobart and Oneida in the area within the boundaries of the Oneida

reservation in Brown County and Outagamie County. DSUMF ¶ 37. In 1908, the Brown County


                                                 9
Board of Supervisors vacated the town of Hobart as created in 1903 and reorganized the town from

“all that portion of the Oneida reservation, situated in Brown County, Wisconsin.” Id. ¶ 38 (quoting

ECF No. 89-43).

       Over the years that followed, Congress authorized the sale of trust patents held by non-

competent allottees for their benefit, 34 Stat. 1015, at 1018, and authorized the issuance of fee

patents to allotment purchasers, 35 Stat. 444, resulting in the issuance of fee patents for much of the

allotted land. The twenty-five-year trust period for those allotments that remained in trust was set

to expire on June 12, 1917. DSUMF ¶ 33. On March 24, 1917, a three-person competency

commission recommended that fee patents be issued immediately to ten named Oneida allottees,

that fee patents be issued to an additional twenty-two named Oneida allottees upon the expiration

of the trust period on June 12, 1917, and that the trust period for all other allottees still holding

allotments in trust on the area set aside in the Treaty of 1838 be extended. PSUMF ¶ 29; DSUMF

¶ 32. By 1917, over 50,000 acres of the 65,400-acre reservation fell out of Indian ownership.

DSUMF ¶ 30. On May 4, 1918, President Woodrow Wilson signed an executive order extending

the trust period by nine years for thirty-five named Oneida allottees. PSUMF ¶ 34; DSUMF ¶ 35.

President Calvin Coolidge signed an executive order on March 1, 1927, extending the trust period

for twenty-one named Oneida allottees. PSUMF ¶ 38; DSUMF ¶ 36. By the early 1930s, the

Oneida Tribe owned less than 90 acres of the approximately 65,400 acres within the original

boundaries of the area set aside in the 1838 treaty. DSUMF ¶ 98. Several hundred additional acres

of individual allotments continued to be held in trust. Id. At least 95% of the land was no longer

owned by Indians. Id. ¶ 95.




                                                  10
       In 1934, Congress once again changed federal policy toward tribes through the passage of

the Indian Reorganization Act (IRA), 25 U.S.C. § 450, et seq. The IRA put an end to the allotment

process, 25 U.S.C. § 461; continued periods of trust upon Indian lands and restrictions on alienation

indefinitely, 25 U.S.C. § 462; authorized the Secretary of the Interior to restore to tribal ownership

the remaining surplus lands of any Indian reservation previously opened for public sale, acquire

through purchase or otherwise any lands within or without existing reservations, and place them in

trust for the purpose of providing land for Indians, 25 U.S.C. §§ 463, 465; and authorized tribes to

adopt constitutions and by-laws, and organize their own governments under the supervision of the

Secretary, 25 U.S.C. § 476. In 1936, less than two years after the enactment of the IRA, the Nation

adopted its Constitution and Bylaws. PSUMF ¶ 49.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The fact that the parties filed cross-motions for summary judgment does not

alter this standard. In evaluating each party’s motion, the court must “construe all inferences in

favor of the party against whom the motion under consideration is made.” Metro. Life Ins. Co. v.

Johnson, 297 F.3d 558, 561–62 (7th Cir. 2002) (quoting Hendricks-Robinson v. Excel Corp., 154

F.3d 685, 692 (7th Cir. 1998)). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving

party must do more than simply show that there is some metaphysical doubt as to the material

facts.” Id. Summary judgment is properly entered against a party “who fails to make a showing


                                                 11
sufficient to establish the existence of an element essential to the party’s case, and on which that

party will bear the burden of proof at trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th

Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                            ANALYSIS

A. The 1838 Treaty and the Creation of a Reservation

       The court begins with the parties’ dispute regarding the origin and creation of the Oneida

Reservation. In 1831, the United States entered into a treaty with the Menominee Tribe to acquire

a 500,000-acre tract of land to be set apart as a home to several New York tribes, including the

Oneida Tribe of Indians. This tract of land was to be apportioned among the emigrating New York

tribes “so as not to assign any tribe a greater number of acres than may be equal to one hundred for

each soul actually settled upon the lands.” ECF No. 92-10 at 4. The treaty indicated further that

the ceded lands were to be held by the New York Indian tribes “under such tenure as the

Menomonee [sic] Indians now hold their lands, subject to such regulations and alteration of tenure

as Congress and the President of the United States shall, from time to time, think proper to adopt.”

Id. Although the treaty was amended twice to extend the three-year deadline by which the New

York tribes were to relocate to the ceded lands and to alter the boundaries of the ceded tract of land,

the original terms of the 1831 treaty were otherwise confirmed.

       The United States entered into a treaty with the Oneida on February 3, 1838. The Oneida

ceded to the United States its interest in the 1831 Menominee land set apart for them in return for

reserving “to the said Indians to be held as other Indian lands are held a tract of land containing one

hundred (100) acres, for each individual.” ECF No. 92-13 at 3. The land was subsequently

surveyed by the United States. The survey, labeled “Oneida Reservation,” consisted of 65,400 acres

of land. The Nation asserts that this treaty created a reservation held in common by the Tribe. The

                                                  12
Village maintains that the Treaty provides for the reservation of individual 100-acre tracts for each

member, rather than one reservation held in common by the Tribe.

       In determining whether a reservation has been created, courts “ask whether the area has been

validly set apart for the use of the Indians as such, under the superintendence of the Government.”

Oklahoma Tax Comm’n v. Citizen Band Potawatomi Indian Tribe, 498 U.S. 505, 511 (1991)

(citation omitted). When a party asserts that a treaty created a reservation, the “treaty is to be

construed as the Indians would have understood it, as disclosed by the practices and customs of the

Indians at the time the treaty was negotiated, and by the history of the treaty, the negotiations that

preceded it, and the practical construction given the treaty by the parties.” United States v. Top Sky,

547 F.2d 486, 487 (9th Cir. 1976) (internal citations omitted); see also Minnesota v. Mille Lacs

Band of Chippewa Indians, 526 U.S. 172, 196 (1999) (noting that courts must look “beyond the

written words to the larger context that frames the treaty, the negotiations, and the practical

construction adopted by the parties”).

       Here, the history leading up to the Treaty of 1838 demonstrates that the United States, the

Menominee, and the Oneida engaged in negotiations regarding the relocation of the Oneida from

New York to the ceded Menominee territory. The Treaty of 1838 provides that “there shall be

reserved to the said Indians to be held as other Indian lands are held a tract of land containing one

hundred (100) acres, for each individual.” ECF No. 92-13 at 3. The Village argues that the

reference in the Treaty of 1838 to “a tract of land containing one hundred (100) acres for each

individual” means that the Treaty allotted land to individual members of the tribe rather than

creating a reservation held in common. Yet, a reading of the Treaty in its entirety and consideration

of the surrounding circumstances indicates that the language simply conveys how the United States


                                                  13
would calculate the amount of land that would be apportioned to the Oneida Tribe from the 500,000

acres of ceded Menominee land set apart for the New York tribes. Indeed, the 1831 Menominee

Treaty stated that the ceded land was to be apportioned among the tribes “so as not to assign any

tribe a greater number of acres than may be equal to one hundred for each soul actually settled upon

the lands” and that those tracts would be held “as the Menomonee [sic] Indians hold their lands,”

which the 1831 Menominee treaty described as a “reservation.” ECF No. 92-10 at 4. Although it

is true that certain individual members of the Oneida Tribe sought to trade their participation in the

Oneida Reservation in favor of more land elsewhere, the principal tribal leaders intended to

establish a permanent home for the Tribe in Wisconsin and ultimately entered into a treaty with the

United States to do so. The United States’ December 1838 survey labels a single tract of land,

totaling 65,400 acres, as the Oneida Reservation. Both the United States and the Tribe agreed that

the survey satisfactorily reflected the parties’ understanding of the Treaty. In short, the language

of the 1838 Treaty, the history of the Treaty, the negotiations that preceded it, and the practical

construction given the Treaty by the parties compel the conclusion that the lands were ceded to the

Oneida Tribe as a reservation and not as individual allotments to its members. For these reasons,

the court holds that the Treaty of 1838 created the Oneida Reservation.

B. Current Boundaries of the Reservation

       1. Issue Preclusion

       The Village contends that, even if the Treaty of 1838 created a reservation, Congress

disestablished, or at the very least, diminished, the Oneida Reservation by legislative act. In support

of its disestablishment argument, the Village argues at the outset that the Nation is collaterally

estopped from relitigating the status of the Oneida Reservation by virtue of the 1933 decision of this


                                                  14
court which held that the Reservation was discontinued and ceased to exist. See Stevens v. County

of Brown (E.D. Wis. Nov. 3, 1933) (unpublished decision), ECF No. 89-45. The court’s decision

in Stevens, the Village contends, has preclusive effect in this case.

        Collateral estoppel, or issue preclusion, prevents the relitigation of issues resolved in an

earlier lawsuit. “Issue preclusion . . . bars successive litigation of an issue of fact or law actually

litigated and resolved in a valid court determination essential to the prior judgment, even if the issue

recurs in the context of a different claim.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (internal

quotation marks omitted). The doctrine “has the dual purpose of protecting litigants from the

burden of relitigating an identical issue with the same party or his privy and of promoting judicial

economy by preventing needless litigation.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326

(1979) (citation omitted). The prerequisites for applying the doctrine are satisfied when “(1) the

issue sought to be precluded is the same as an issue in the prior litigation; (2) the issue must have

been actually litigated in the prior litigation; (3) the determination of the issue must have been

essential to the final judgment; and (4) the party against whom estoppel is invoked must have been

fully represented in the prior action.” Adams v. City of Indianapolis, 742 F.3d 720, 736 (7th Cir.

2014) (citation omitted).

        The Nation maintains that it is not bound by the decision in Stevens because the Village has

not satisfied the elements of issue preclusion. More specifically, the Nation asserts that it was not

a party to the Stevens case and that there is no identity of issues between the issue in this case and

the issue decided in Stevens. In Stevens, a plaintiff class consisting of Oneida tribal members and

representatives brought an action against the counties of Brown and Outagamie as well as the

townships of Hobart and Oneida to recover local property taxes that had been levied and assessed


                                                  15
on their lands as well as the lands of other Oneida tribal members. The plaintiffs also sought an

injunction against any further assessment, levy, or collection of property taxes. The defendants

moved to dismiss the case on four grounds: (1) the plaintiffs did not pursue the remedy outlined in

Wis. Stat. § 74.73; (2) more than twenty years had elapsed since the creation of the towns without

questioning their creation by a writ of certiorari or other appropriate proceeding as prescribed in the

state statute; (3) the Oneida Reservation was lawfully discontinued; and (4) the doctrine of laches

barred the plaintiffs from questioning the legality of the organization of the towns and their

assumption of authority over the Oneida Reservation. ECF No. 89-45 at 3. The court concluded

that, because the reservation had been discontinued through the implementation of the Dawes Act,

the plaintiffs were bound by the state statute governing the procedure to recover taxes.

       The Village asserts that, even though the Tribe was not a named party in the litigation, the

complaint in that action indicates that the plaintiffs were duly authorized and empowered to act for

and on behalf of the Oneida Tribe. But the fact that the lawsuit was brought by members of the

Tribe, rather than the Tribe itself, suggests that the Tribe was not fully represented in Stevens and

did not itself participate in the proceedings. Indeed, there is no evidence that the Tribe exercised

a sufficient degree of control in Stevens. See 18A CHARLES ALAN WRIGHT , ARTHUR R. MILLER &

EDWARD H. COOPER , FEDERAL PRACTICE & PROCEDURE § 4451 (2017) (“Lesser measures of

participation without control do not suffice.”).

       In addition, issue preclusion does not apply here because this case raises different factual

and legal questions than those raised in Stevens. “Identity of the issue is established by showing that

the same general legal rules govern both cases and that the facts of both cases are indistinguishable

as measured by those rules.” WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 4425. Again,


                                                   16
the question raised in Stevens was whether individual members of the Tribe were required to pay

local property taxes upon the issuance of fee patents for their allotments. The underlying issue in

this case is whether the Nation is subject to the regulations of a local municipality in the conduct

of its special events. Although similar issues regarding the reservation’s status were raised in

Stevens, that action was not a comprehensive adjudication of the true status of the reservation. In

addition, the issue of whether the Nation itself is immune from local regulatory authority was not

litigated in Stevens to any extent. See Bernstein v. Bankert, 733 F.3d 190 (7th Cir. 2013) (holding

issue preclusion did not apply because the issues involved facts that were not “identical in all

material aspects”). Because this case presents different facts and legal foundation, issue preclusion

does not apply. The court will therefore turn to the Village’s alternative argument that, even apart

from the 1933 decision in Stevens, the Oneida Reservation was disestablished or diminished.

       2. Disestablishment or Diminishment

       At its core, the dispute between the Village and the Nation is over whether all or only some

of the original Oneida Reservation constitutes “Indian country.” “Although the term ‘Indian

country’ has been used in many senses, it is most usefully defined as country within which Indian

laws and customs and federal laws relating to Indians are generally applicable.” COHEN ’S

HANDBOOK OF FEDERAL INDIAN LAW § 3.04[1], at 183 (Nell, Jessup Newton ed. 2012). “Generally

speaking, primary jurisdiction over land that is Indian country rests with the federal Government

and the Indian tribe inhabiting it, not with the States.” Alaska v. Native Vill. of Venetie, 522 U.S.

520, 527 n.1 (1998).

       In 1948, Congress codified the definition of Indian country. That definition, which includes

three different categories of land, reads as follows:


                                                 17
        Except as otherwise provided in sections 1154 and 1156 of this title, the term
        “Indian country”, as used in this chapter, means (a) all land within the limits of any
        Indian reservation under the jurisdiction of the United States Government,
        notwithstanding the issuance of any patent, and, including rights-of-way running
        through the reservation, (b) all dependent Indian communities within the borders of
        the United States whether within the original or subsequently acquired territory
        thereof, and whether within or without the limits of a state, and (c) all Indian
        allotments, the Indian titles to which have not been extinguished, including
        rights-of-way running through the same.

18 U.S.C. § 1151. Although located within the federal criminal code, “the Court has recognized

that it generally applies as well to questions of civil jurisdiction.” DeCoteau v. Dist. Cty. Court for

Tenth Judicial Dist., 420 U.S. 425, 427 n.2 (1975).

        Prior to the enactment of § 1151, land within a reservation’s boundaries was held to be no

longer Indian country when Indian title was extinguished. See, e.g., Clairmont v. United States, 225

U.S. 551 (1912) (vacating conviction for selling or giving intoxicating liquor to Indian on ground

that railroad right-of-way, where offense occurred, had been conveyed in fee to railroad and thus

was no longer Indian country). But § 1151 “abrogated this understanding of Indian country and,

with respect to reservation lands, preserves federal and tribal jurisdiction even if such lands pass out

of Indian ownership.” Yankton Sioux Tribe v. Podhradsky, 606 F.3d 994, 1007 (8th Cir. 2010)

(citing Seymour v. Superintendent of Wash. State Penitentiary, 368 U.S. 351, 357–58 (1962)); see

also Solem v. Bartlett, 465 U.S. 463, 468 (1984) (“Only in 1948 did Congress uncouple reservation

status from Indian ownership, and statutorily define Indian country to include lands held in fee by

non-Indians within reservation boundaries.”). Thus, the question before the court is whether the

Oneida Reservation was disestablished or diminished before § 1151 became effective.

        “Although the terms ‘diminished’ and ‘disestablished’ have at times been used

interchangeably,” as the court explained in Yankton Sioux Tribe v. Gaffey, 188 F.3d 1010, 1017 (8th


                                                  18
Cir. 1999), “disestablishment generally refers to the relatively rare elimination of a reservation while

diminishment commonly refers to the reduction in size of a reservation.” The Nation correctly

observes that “[b]ecause the Reservation was created by a treaty, only Congress can diminish or

disestablish it.” Pl.’s Br. in Supp. of Mot. for Summ. J., ECF No. 96, at 36. This follows from the

Supremacy Clause of the United States Constitution, under which the Constitution, laws, and

treaties of the United States are the supreme law of the land and control over the enactments of

states and local governments. U.S. Const. art. VI.

        Moreover, courts will not lightly conclude that an Indian reservation has been disestablished

or diminished. DeCoteau, 420 U.S. at 444 (“This Court does not lightly conclude that an Indian

reservation has been terminated.”); Solem, 465 U.S. at 470 (“Diminishment, moreover, will not be

lightly inferred.”). The congressional intent to disestablish or diminish a reservation must be clear.

This is because of the general rule that doubtful expressions are to be resolved in favor of the Indian

tribes “who are the wards of the nation, dependent upon its protection and good faith.”

McClanahan v. Ariz. State Tax Comm’n, 411 U.S. 164, 174 (1973) (quoting Carpenter v. Shaw, 280

U.S. 363, 367 (1930)). Accordingly, “[o]nce a block of land is set aside for an Indian Reservation

and no matter what happens to the title of individual plots within the area, the entire block retains

its reservation status until Congress explicitly indicates otherwise.” Solem, 465 U.S. at 470.

        To determine whether an Indian reservation has been disestablished or diminished, the court

must look first to the statutory text of the relevant statute, reasoning that it is “[t]he most probative

evidence of congressional intent.” Id. at 469; see also Nebraska v. Parker, 136 S. Ct. 1072, 1079

(2016) (“[W]e start with the statutory text, for ‘[t]he most probative evidence of diminishment is,

of course, the statutory language used to open Indian lands.’” (citation omitted) (second alteration


                                                   19
in original)).   Courts next examine the circumstances surrounding the passage of the act,

“particularly the manner in which the transaction was negotiated with the tribes involved and the

tenor of legislative reports presented to Congress.” Solem, 465 U.S. at 471; Parker, 136 S. Ct. at

1079. Finally, courts “look to the subsequent treatment of the area in question and the pattern of

settlement there.” South Dakota v. Yankton Sioux Tribe, 522 U.S. 329, 351–52 (1998); see also

Parker, 136 S. Ct. at 1079. “When both an act and its legislative history fail to provide substantial

and compelling evidence of a congressional intention to diminish Indian lands, we are bound by our

traditional solicitude for the Indian tribes to rule that diminishment did not take place and that the

old reservation boundaries survived the opening.” Solem, 465 U.S. at 472.

       In cases where disestablishment or diminishment is alleged to have resulted from surplus

land acts, such as Solem and Parker, the Court has observed that common “hallmarks of

diminishment” include “‘[e]xplicit reference to cession or other language evidencing the present and

total surrender of all tribal interests’ or ‘an unconditional commitment from Congress to compensate

the Indian tribe for its opened land.’” Parker, 136 S. Ct. at 1079 (quoting Solem, 465 U.S. at

470–71) (alteration in original). Examples of termination language contained in surplus land acts

found to show congressional intent to diminish or disestablish include: “the Smith River reservation

is hereby discontinued,” Mattz v. Arnett, 412 U.S. 481, 505 n.22 (1973); “the reservation lines of

the said Ponca and Otoe and Missouria Indian reservations . . . are hereby, abolished,” Rosebud

Sioux Tribe v. Kneip, 430 U.S. 584, 618 (1977); “the . . . Indians hereby cede, sell, relinquish, and

convey to the United States all their claim, right, title, and interest,” DeCoteau, 420 U.S. at 455–56;

and “[t]he said Indians belonging to the Shoshone or Wind River Reservation, Wyoming, for the

consideration hereinafter named, do hereby cede, grant, and relinquish to the United States, all right,


                                                  20
title, and interest which they may have to all the lands embraced within the said reservation, except

the lands within and bounded by the following lines,” Wyoming v. United States Envt’l Prot.

Agency, 875 F.3d 505, 518 (10th Cir. 2017).

        But this case does not arise under a surplus land act. There was no surplus land act passed

in connection with the Oneida Reservation because it was not contemplated that there would be

surplus land remaining after the land within the Reservation was allotted to individual tribal

members and fee patents finally issued. It would make no sense for an allotment act to contain the

type of cession language that is found in surplus land acts or terms like “surrender, grant, or

convey.” Those terms have no place in the context of allotment. In the process of allotment, the

tribes were not conveying surplus lands to the United States; instead, the United States was

conveying its interest in the lands it had held in trust for the benefit of the tribes to the individual

tribal members and terminating the restrictions that had previously applied to it. For the same

reason, allotment acts would not contain language indicating that the Indian tribes would be

compensated for the allotted lands. The land was not being conveyed to outsiders by the tribe, but

instead divided among the tribal members free of all federal restrictions.

        Notwithstanding the absence of such language, the intent of the allotment policy in general

and the Dawes Act in particular is unmistakable. It was “to hasten the demise of the reservation

system and to encourage Indian assimilation into the white system of private property ownership.”

Podhradsky, 606 F.3d at 999. As noted above, “[w]ithin a generation or two, it was thought, the

tribes would dissolve, their reservations would disappear, and individual Indians would be absorbed

into the larger community of white settlers.” Yankton Sioux Tribe, 522 U.S. at 335. But even

though complete assimilation of the Indians and the elimination of the reservation system was the


                                                  21
ultimate intent of the Dawes Act and related legislation, those acts did not themselves abolish the

reservations. In fact, they assumed the reservations would continue at least until the trust patents

were replaced with fee patents giving individual tribal members complete control over their own

land. Before that process was complete, however, Congress changed its mind as reflected in the

IRA of 1934.

       The purpose of the IRA was to stop the loss of Indian lands through the allotment process

and re-establish tribal governments and land holdings. COHEN , § 1.05, at 81–82. As noted above,

among other steps taken to achieve these goals, the IRA terminated the further allotment of

reservation lands, extended unexpired trust periods on allotted lands, and empowered the Secretary

of the Interior to acquire lands to be placed into trust status and thus exempt from state and local

taxation. 25 U.S.C. §§ 463, 465. The IRA also “permitted tribes to organize and adopt

constitutions with a congressional sanction of self-government, and it permitted tribes to form

business committees or business corporations.” 25 U.S.C. § 476.

       Within two years of the passage of the IRA, the Oneida Tribe adopted its Constitution and

By-Laws, and the Oneida tribal government was formed. Since that time the Oneida Tribe, now

known as the Oneida Nation, has remained in existence with a functioning tribal government.

Although the precise number of acres may be in question, it is undisputed that at least some amount

of land remained under tribal ownership or otherwise in trust status at the time the IRA was enacted,

putting a complete stop to the further alienation of tribal lands. DSUMF ¶ 98. It thus follows that

the Oneida Reservation has not been disestablished.

       But while it has not been disestablished, the size of the Reservation has been significantly

diminished as a result of the issuance of fee patents to tribal members who then conveyed their


                                                 22
interests to non-tribal members. This is because Congress’s intent to diminish, if not disestablish,

the Reservation, which was explicit in the Dawes Act, the Burke Act, and the Act of 1906, became

effectuated with the issuance of fee patents to tribal members and the subsequent sale of the land

to non-Indians. The intent to diminish was born out by Congress singling out the Oneida

Reservation, in particular, and allowing the Secretary to quickly issue fee patents at his discretion.

        The Nation argues that the Dawes Act and the Burke Act have never been construed to alter

reservation boundaries. Indeed, the mere act of dividing the Reservation into individual allotments

for each member, by itself, is insufficient to divest the land of its reservation status. See United

States v. Celestine, 215 U.S. 278, 287 (1909) (“It is clear that the allotment alone could not [revoke

the reservation].”). After all, the lands allotted to a tribe’s members were set apart for the tribe and

remained under the federal government’s care and control. United States v. Pelican, 232 U.S. 442,

449 (1914) (“[W]e are unable to find ground for the conclusion that [Indian lands] became other

than Indian country through the distribution into separate holdings, the Government retaining

control.”). But we are not talking here about allotment, by itself. Once the allotment trust period

had run its course or was otherwise terminated, the Secretary, acting under the authority granted him

by Congress, issued patents conveying the land in fee, free of all restrictions, to the individual tribal

members. Once the fee patents were issued, the federal government no longer retained control of

the land, as the land was converted into fee simple and owned by the individual tribal member. At

that point, the intent unequivocally expressed by Congress in its enactment of the allotment acts was

realized and either then or with the further conveyance of the land to non-Indians, the original

reservation was diminished.




                                                   23
       These facts distinguish this case from both Celestine and Pelican. In Celestine, the Indian

defendant challenged his federal murder conviction on the ground that the United States district

court lacked jurisdiction because the crime occurred on land within the exterior boundaries of the

reservation, but which had been allotted to him and for which he had been granted a patent. 215

U.S. at 280. Notwithstanding the issuance of a patent, the Court held that the land remained part

of the reservation because Congress had taken no steps to exclude the allotted land from the

reservation. Id. at 284. Unlike this case, the patent issued to the defendant in Celestine contained

“conditions against alienation or leasing, exemption from levy, sale, or forfeiture, not to be

disturbed by the state without the consent of Congress . . . .” Id. at 286. And unlike this case, the

defendant Indian had remained in possession of the property.

       Similarly, in Pelican, the Indian defendant challenged his federal indictment for murder on

the same ground, claiming that the crime occurred on another Indian’s allotment and was therefore

not within Indian country. 232 U.S. at 444. The district court agreed and sustained the defendant’s

demurrer. However, the Supreme Court reversed, holding that “[a]lthough the lands were allotted

in severalty, they were to be held in trust by the United States for twenty-five years for the sole use

and benefit of the allottee, or his heirs, and during this period were to be inalienable.” Id. at 447.

Explaining further, the Court stated, “[t]hat the lands, being so held, continued to be under the

jurisdiction and control of Congress for all governmental purposes relating to the guardianship and

protection of the Indians, is not open to controversy.” Id. Again, unlike this case, no fee patent had

been issued and the original tribal member remained in possession.

       The conclusion that the issuance of fee patents and sale of the land following allotment

diminished the reservation is also consistent with, if not compelled by, the Seventh Circuit’s


                                                  24
decision in Wisconsin v. Stockbridge-Munsee Community, 554 F.3d 657 (7th Cir. 2009). In that

case, the State of Wisconsin sued the Sockbridge-Munsee Tribe seeking an injunction enjoining the

Tribe’s gambling operation and a declaration of the current boundaries of the Tribe’s reservation.

The Tribe counterclaimed for a declaration that the golf course and supper club complex it had

purchased was within the boundaries of the reservation created by its 1856 treaty with the United

States such that it could operate slot machines at that location under a contract with the State of

Wisconsin entered into pursuant to the Indian Gaming Regulatory Act, 25 U.S.C. § 2701, et seq.

The golf course and supper club complex were located within the boundaries of the Tribe’s original

reservation, but it was in a section that had been sold to timber companies in 1871. 554 F.3d at 661.

The unsold land within the reservation boundaries was later allotted to tribal members pursuant to

a 1906 act of Congress, and eventually sold off. After passage of the IRA, the Department of the

Interior had worked with the Tribe in the 1930s to reacquire parts of the land described in the 1856

treaty, rededicating the property as the Tribe’s reservation. Id. Based on the previous history,

however, the State argued that the 1856 reservation was diminished by the 1871 Act’s sale of

reservation land to timber companies, and then extinguished by the 1906 Act. The district court

agreed, granting the State’s motion for summary judgment, and the Seventh Circuit affirmed.

Notwithstanding the absence of “the hallmark language” suggesting that Congress intended to

disestablish or diminish the reservation in the 1906 Act, the court concluded that the circumstances

surrounding it and the manner in which the reservation was treated in the aftermath of the Act made

clear Congress’s intent to extinguish the reservation:

       The intent to extinguish what remained of the reservation is born out by the act’s
       provision for allotments in fee simple. This provision sets the 1906 Act apart from
       most allotment acts, like the 1871 Act, which restricted the Indian owners from


                                                 25
       selling their land or required that it be held in trust by the United States. 3 Cohen’s
       Handbook of Federal Indian Law § 3.04.3; see, e.g., Dawes Act, ch. 119, 24 Stat.
       388, 389 (1887). Why include this peculiar provision? Because the reservation
       could only be abolished if the tribal members held their allotments in fee simple. See
       Mattz, 412 U.S. at 496 (“When all the lands had been allotted and the trust expired,
       the reservation could be abolished.”). By 1910, all the land in the 1856 reservation
       was sold to non-Indians or allotted in fee simple, which meant that Congress paved
       the way for non-Indians to own every parcel within the original reservation and
       ensured that the reservation could be immediately extinguished.

Id. at 664–65. As for the manner in which the reservation was treated after the Act, the court noted

that “the land became subject to state taxes, and the Department of the Interior refused to intervene

in alcohol-related problems within the original reservation.” Id. at 665. And when in the 1930s,

the Department of Interior worked with the Tribe to reacquire parts of its 1856 reservation, it

declared the newly reacquired land to be the Tribe’s reservation. Id. Though “there were

exceptions to this understanding,” the court held, “the aberrational statements are not enough to

overcome the clear record showing Congress’s intent to extinguish the reservation and the otherwise

consistent treatment of the reservation as disestablished.” Id.

       Strong support for the conclusion that the sale of fee patented land to non-Indians resulted

in a diminishment of the reservation can also be found in the series of cases involving the Yankton

Sioux Tribe of South Dakota. The dispute there initially arose out of an effort by the Yankton Sioux

Tribe to regulate a landfill within the boundaries of its original reservation, over which the State of

South Dakota claimed jurisdiction. The original boundaries of the Yankton Sioux Reservation were

defined in an 1858 treaty between the United States and the Yankton Sioux Tribe to include

approximately 430,000 acres of land in what is now Charles Mix County, South Dakota. South

Dakota v. Yankton Sioux Tribe, 522 U.S. at 334. Under the Dawes Act, about 167,325 acres of the

reservation were allotted and patented, and then an additional 95,000 acres were allotted after the


                                                  26
passage of an Act of February 28, 1891. The allotments, which totaled approximately 262,300

acres, were not contiguous parcels and were interspersed with approximately 168,000 acres of

unallotted surplus land. The 168,000 acres of unallotted lands were then ceded to the United States

through an Act of August 15, 1894. Id. at 336–38. The landfill at the center of the dispute was

located on non-Indian fee land within the ceded portion of the original reservation boundaries. Id.

at 333. The Tribe and the federal government claimed that, because the site was located within the

reservation’s original 1858 boundaries, it remained part of the reservation and was therefore subject

to federal environmental regulations. The State of South Dakota, on the other hand, argued that the

1894 divestiture of Indian property resulted in the disestablishment, or at least the diminishment,

of the Tribe’s reservation, such that the ceded lands no longer constituted “Indian country” under

18 U.S.C. § 1151(a) and thus the State had primary jurisdiction over the facility. Id. at 340–41.

        Although the Tribe prevailed in the lower courts, the Supreme Court reversed. Finding that

the plain language of the 1894 Act of Congress ratifying the agreement between the Tribe and the

Yankton Indian Commission for the ceding of unalloted lands to the United States evinced a

congressional intent to diminish the reservation, the Court concluded that the site for the facility was

not within the reservation boundaries and thus the State had jurisdiction over it. Id. at 351. The

Court limited the scope of its decision to the status of the ceded lands, however, and remanded the

case for further proceedings. It explicitly avoided deciding whether Congress had disestablished

the reservation altogether. Id. at 358.

        On remand, the district court consolidated the case with an action brought by the Tribe to

challenge state criminal jurisdiction over acts of tribal members on nonceded land within the

original reservation boundaries. Yankton Sioux Tribe v. Gaffey, 188 F.3d at 1013. After an


                                                  27
evidentiary hearing, the district court held that the reservation had not been disestablished and still

included all land within the original exterior boundaries that was not ceded to the United States by

the 1894 Act. It then issued a permanent injunction enjoining state officials from exercising

criminal jurisdiction over tribal members on “allotted or reserved lands.” Id. On appeal, the Eighth

Circuit Court of Appeals affirmed the district court’s conclusion that the reservation had not been

disestablished. But it reversed the court’s conclusion that the original exterior boundaries of the

reservation continued to have effect and that all nonceded lands remained as part of the reservation.

Id. In so ruling, the court recognized at the outset that the 1894 Congress operated on a set of

assumptions that conflicted with modern definitions of Indian country. It observed that “Indian

lands were defined to include ‘only those lands in which the Indians held some form of property

interest: trust lands; individual allotments, and, to a more limited degree, opened lands that had not

yet been claimed by non-Indians.’” Id. at 1022 (quoting Solem, 465 U.S. at 468). “Lands to which

the Indians did not have any property rights were never considered Indian country,” the court

observed. Id. The court also acknowledged that because Congress in the late nineteenth century

operated on the assumption that reservations would soon cease to exist, the “1894 Congress would

have felt little pressure to specify how far a given act went toward diminishing a reservation and

would have had no reason to distinguish between reservation land and other types of Indian

country.” Id. (citing United States v. S. Pacific Transp. Co., 543 F.2d 676, 695 (9th Cir. 1976)).

Though the court observed that this background informed the court’s inquiry into whether Congress

intended to eliminate the reservation through the 1894 Act, it noted that “courts have not been

willing to extrapolate from general legislative assumptions and expectations of the late nineteenth

century to find in each surplus land act a specific congressional purpose to remove all lands not


                                                  28
under Indian control from reservation status.” Id. at 1024 (citing Solem, 465 U.S. at 468–69). After

reviewing the record and the arguments of the parties, the court found that neither the text of the

1894 Act nor the evidence of the parties’ contemporaneous understandings established a clear

congressional intent to disestablish the Yankton Sioux Reservation. Id. at 1027.

       The court did conclude, however, that the 1894 Act “intended to diminish the reservation

by not only the ceded land, but also by the land which it foresaw would pass into the hands of the

white settlers and homesteaders.” Id. at 1028. The court explained that approximately three-fifths

of the Yankton Sioux Reservation was allotted under the Dawes Act and the 1891 Act. Until the

Indian allottees would receive their lands in fee and the trust period over them would end, they

could not convey land to non-Indians. Id. The court noted that at least eighty-five percent of the

allotted land eventually passed out of trust status and most of that land was sold in fee to non-

Indians; by 1930, tribal members held only 43,358 acres of the 262,300 acres that had been

originally allotted. Id. at 1016.

       “The Act could not foresee all that would happen in the future with population movement,

state development, and changing Indian policy,” the court explained, “but it contained provisions

showing concern for future interests of the Indians in common, as well as provisions recognizing

that conditions were sure to change as white settlers moved in to the opened reservation with the

expectation of state support.” Id. at 1028. And “as more white settlers came on to the opened

lands,” the court explained, “increased state involvement on their behalf was expected, and the

jurisdiction of the State was expected to increase over time.” Id. In addition, “some articles of the

Act reflect the parties’ assumption that an allottee who received full title at the end of the trust

period would become subject to the civil and criminal laws of the State or territory in which he


                                                 29
resided.” Id. The court found that “nothing in its text or the circumstances surrounding its passage

suggests that any party anticipated that the Tribe would exercise jurisdiction over non Indians who

purchased land after it lost its trust status.” Id. Though the court determined that the 1894 Act

intended to diminish the reservation, it concluded that it could not define the precise limits of the

remaining reservation and remanded the case to the district court with instructions to further develop

the record and to determine what categories of land comprised the diminished reservation. Id. at

1030.

        On remand, the district court found that four categories of trust lands remained part of the

reservation and thus within the definition of Indian country: land which was reserved to the federal

government in the 1894 Act and was subsequently returned to the Tribe, land which had been

allotted to individual Indians and was still held in trust, land which was taken into trust under the

IRA, and land which had been continuously owned in fee by individual Indians. Yankton Sioux

Tribe v. Podhradsky, 529 F. Supp. 2d 1040, 1058 (D.S.D. 2007). Non-Indian fee lands, consisting

of lands ceded to the United States or allotted to tribal members and transferred in fee to non-

Indians and which had not been reacquired in trust, were excluded. Both sides appealed.

        On this last appeal, the Eighth Circuit vacated the district court’s holding that fee lands that

had continuously remained in Indian ownership were still part of the reservation. In all other

respects, the district court’s decision was affirmed. 606 F.3d at 1015. In upholding the district

court’s determination that allotted lands that retained their trust status were still part of the Yankton

Sioux Reservation, the Eighth Circuit observed that the “simple act of dividing the Yankton Sioux

Reservation into individual allotments was insufficient to divest the allotted lands of their

reservation status” and that there was “no indication in the historical record that either Congress or


                                                   30
the Tribe expressly intended to eliminate the reservation status of the Yankton allotted lands

immediately upon allotment or upon the sale of the Tribe’s surplus holdings.” Id. at 1008. “It thus

follows,” the court concluded, that “the allotted lands held in trust retained the same reservation

status they had enjoyed since the original 1858 Treaty.” Id. at 1008–09. As for lands within the

original boundaries of the reservation that were taken back into trust by the United States after the

enactment of the IRA, the court noted that “[b]y taking former Yankton Sioux Reservation lands

back into trust under the IRA, the Secretary effectively exercised his authority to consolidate the

Tribe’s land base by restoring reservation status to former pieces of a reservation in existence since

1858.” Id. at 1012. With respect to fee lands continuously owned in fee by Indians, the court found

no evidence in the record that any such land existed and therefore vacated the district court’s

conclusion that such lands would remain part of the reservation. Id. at 1015. That fee lands

lawfully sold to non-Indians were no longer part of the reservation was virtually unquestioned.

       I find this line of cases instructive for the issues before me here. Just as the Eighth Circuit

concluded in Gaffey and Podhradsky that fee lands conveyed to non-Indians were no longer part of

the Yankton Sioux Reservation, so also I conclude that the fee lands within the original boundaries

of the Oneida Reservation that were sold to non-Indians, unless reacquired and placed into trust by

the federal government, are no longer a part of that Reservation. The loss of that land has

necessarily resulted in the diminishment of the Reservation from its original boundaries. Nothing

in the text of the Dawes Act or the Act of 1906 suggest that Congress anticipated that the Nation

would exercise jurisdiction over non-Indians who purchased land after it lost its trust status.

Congress knew based on the Burke Act, which was enacted less than one month before the Act of

1906, that allottees who were issued fee patents would become subject to the civil and criminal laws


                                                 31
of the State or territory in which they resided. See 25 U.S.C. § 349 (“[A]t the expiration of the trust

period and when the lands have been conveyed to the Indians by patent in fee . . . then each and

every allottee shall have the benefit of and be subject to the laws, both civil and criminal, of the

State or Territory in which they may reside.”). It thus follows that as more non-Indian settlers

purchased lands held in fee from Oneida members, increased involvement by the state on the

settlers’ behalf was expected, thereby increasing the State’s jurisdiction over time. See Montana

v. United States, 450 U.S. at 559 n.9 (1981) (“It defies common sense to suppose that Congress

would intend that non-Indians purchasing allotted lands would become subject to tribal jurisdiction

when an avowed purpose of the allotment policy was the ultimate destruction of tribal

government.”); see also Solem, 465 U.S. at 471 n.12 (“When an area is predominately populated

by non-Indians with only a few surviving pockets of Indian allotments, finding that the land remains

Indian country seriously burdens the administration of State and local governments.”). By

distributing reservation land through allotment and taking a definitive and considered step in

allowing the Secretary to expedite the issuance of fee patents to Oneida members, Congress

understood that the Nation would be divested of its authority once the allotment process was

complete. In short, a reading of the Dawes Act and the Act of 1906 and an examination of the

historical context in which they were enacted establish that Congress intended to diminish the

Oneida Reservation by the land which it foresaw would become fee simple patents and would

subsequently pass out of Indian ownership into the hands of white settlers. The issuance of fee

patents and the subsequent transfer of fee title to those lands effectuated that intent.

       The remaining evidence regarding the subsequent treatment of the land after the enactment

of the Act of 1906 supports this conclusion. The parties have presented volumes of material


                                                  32
evidencing the subsequent treatment of the land after the passage of the Act of 1906. As noted

above, to a lesser extent, courts should consider “Congress’s own treatment of the affected areas,

particularly in the years immediately following the opening,” as well as “the manner in which the

Bureau of Indian Affairs and local jurisdictional authorities dealt with unallotted open lands.”

Solem, 465 U.S. at 471. “[A]s one additional clue as to what Congress expected would happen,”

courts also “look to the subsequent demographic history of opened lands.” Id. at 471–72. At the

same time, it is not uncommon for the subsequent treatment evidence to be “so rife with

contradictions and inconsistencies as to be of no help to either side.” Id. at 478.

       That appears to be the case here on the issue of disestablishment. For instance, the Village,

on the one hand, asserts that certain federal officials in the Office of Indian Affairs as well as

superintendents of the Keshena Agency repeatedly referred to the area as a former reservation and

note that the Oneida lost almost all of their land. The Nation, on the other, asserts that these views

did not represent a consensus among federal officials on the status of the Oneida Reservation and

that the remaining documents are ambiguous on disestablishment. References to the “former

reservation,” for example, could simply mean the “original reservation,” as opposed to the

substantially diminished reservation that resulted from the sale of their allotments by tribal members

and that continued to exist up until the passage of the IRA. Such language could also reflect the

common assumption during the allotment era that reservations were in the process of becoming

extinct. But as noted above, before that process was complete, Congress enacted the IRA and ended

it. The Village’s evidence of the aftermath of the 1906 Act does not overcome this undisputed fact,

especially considering that subsequent treatment is the “least compelling evidence” in the court’s

diminishment analysis. Parker, 136 S. Ct. at 1082.


                                                 33
       The subsequent treatment of the land in question does support the conclusion that the Oneida

reservation was diminished, however. The numerous statements of federal officials referring to the

“former reservation,” even if ambiguous as to disestablishment, at least manifest the view that the

original boundaries were no longer intact. Just as in Stockbridge-Munsee, “the land became subject

to state taxes, and the Department of the Interior refused to intervene in alcohol-related problems

within the original reservation.” 554 F.3d at 665. In 1903, the Wisconsin legislature enacted

legislation to create the towns of Hobart and Oneida “from the territory now embraced within the

Oneida Reservation in said counties” and conferred upon them “all the rights, powers and privileges

conferred upon and granted to other towns in the state of Wisconsin.” DSUMF ¶ 37. Soon

thereafter, each town formed its own government. This court’s decision in Stevens, though not

entitled to preclusive effect, also constitutes evidence of the manner in which the Reservation was

viewed by federal officials prior to the enactment of the IRA and demonstrates that once fee patents

were granted, local property taxes were assessed.

       Other state and federal officials also viewed the Oneida Reservation as at least diminished.

In 1919, the Office of Indian Affairs, the predecessor to the Bureau of Indian Affairs, closed the

Oneida Agency and transferred jurisdiction over the Oneida to the Keshena Agency, located on the

Menominee Reservation. Id. ¶ 53. In 1931, the Attorney General of the State of Wisconsin wrote

a letter addressing jurisdiction with respect to the Oneida in which he stated:

       There is very little tribal land left, and most of the individual allotments have passed
       from the control of the United States and are therefore subject to the unquestioned
       jurisdiction of the state. However, in the case of the small amount of tribal land
       remaining and the individual allotments which are still held in trust, the federal
       courts would have jurisdiction . . . . Most of the Oneidas have received a fee patent
       discharged of any trust. Many of them have sold their lands. The state has
       jurisdiction over those Indians that have a fee patent.


                                                 34
Id. ¶ 76. On November 19, 1931, C.J. Rhoads, the Commissioner of Indian Affairs, wrote to a

member of the Tribe concerning hunting and fishing rights:

        Generally speaking, the State game laws apply to the Indians except when exercising
        their hunting and fishing privileges on tribal Indian land within their reservation or,
        if allotted, within the limits of their own allotments still held in trust or under
        restricted patents.

        There are only a few small tracts of tribal Indian land within the limits of what was
        formerly the Oneida Indian Reservation. The ceded land to which the Indian title
        has been extinguished no longer belongs to the Indians, and as you have received a
        fee patent to your . . . land and the Oneida Indian Reservation has been broken up,
        you would have no special hunting or fishing privileges thereon because of the fact
        that you are an Indian. Under the circumstances you should comply with the state
        laws and regulations as to season, license, etc.

Id. ¶ 78.

        This and other similar evidence cited by the Village supports the conclusion that in the

aftermath of the 1906 Act and up until the enactment of the IRA, the Oneida Reservation was

substantially diminished, though not completely disestablished. In 1975, the United States

Department of the Interior’s Bureau of Indian Affairs issued a report entitled “Statistical Data for

Planning Oneida Reservation,” which stated that “the total acreage of this reservation is 2,581

acres—2,108 acres are tribally owned and 473 acres are allotted.” Id. ¶ 123. The report noted that

“by 1930 only a thousand acres remained. In 1934, through a series of land purchases, the acreage

was increased to the present amount.” Id.

        As the Village points out, and as this court noted in a previous case between the parties, in

more recent years the Nation has made substantial purchases of land within the original reservation

boundaries. Id. ¶¶ 128–29; Oneida Tribe of Wis. v. Vill. of Hobart, 542 F. Supp. 2d 908, 913 (E.D.

Wis. 2008). But the Nation’s purchase of property on the open market does not by itself increase



                                                  35
the size of its Reservation. See City of Sherrill, N.Y. v. Oneida Nation of N.Y., 544 U.S. 197,

202–03 (2005) (“Given the longstanding, distinctly non-Indian character of the area and its

inhabitants, the regulatory authority constantly exercised by New York State and its counties and

towns, and the Oneidas’ long delay in seeking judicial relief against parties other than the United

States, we hold that the Tribe cannot unilaterally revive its ancient sovereignty, in whole or in part,

over the parcels at issue. The Oneidas long ago relinquished the reins of government and cannot

regain them through open-market purchases from current titleholders.”). As of December 28, 2017,

however, 14,078.612 acres of the original Reservation are held in trust on behalf of the Nation.

Def.’s Statement of Additional Proposed Undisputed Material Facts ¶ 12, ECF No. 100. The record

is silent, however, as to how much of the total acreage held in trust is within the Village, but this

acreage reflects the current size and location of the Oneida Reservation.

C. Enforcement of the Ordinance

        It follows from the foregoing that the Village may enforce the Ordinance on those lands not

held in trust by the United States for the benefit of the Nation. There is no dispute that the activities

associated with the Big Apple Fest take place at least in part on land that is not part of the Oneida

Reservation but instead is non-trust land owned by the Nation in fee simple. It is also undisputed

that in order to conduct its festival, the Nation closes off, in whole or in part, streets and highways

that are also not part of the current reservation. As the Village notes, the stated purpose of the

Ordinance is “to address potential impacts on the general public of a special event, including

without limitation noise, light, dust, traffic, parking, and other public health safety and welfare

concerns,” as well as “to promote the economic welfare and general prosperity of the community

by safeguarding and preserving property values by addressing potential impacts of a special event.”


                                                   36
Def.’s Mem. in Supp. of Mot. for Summ. J., ECF No. 94, at 48 (citing ECF No. 86-1, § 250-2).

These are lawful purposes under the Village’s police power, Wis. Stat. § 61.34 (2017–18), and the

Nation does not contend that they are not. Nor does the Nation contend that compliance would

create a hardship or that the Village would unreasonably deny it a permit. Instead, the Nation’s sole

argument is that it is immune and not subject to the Ordinance because it’s special event occurs

within the boundaries of its 1838 Reservation boundaries, the entirety of which it claims constitutes

Indian country. For the reasons set forth above, the court concludes that it does not and instead

holds that only those portions of the original Reservation held in trust by the United States for the

benefit of the Nation, as well as any allotments still under trust patents, constitute Indian country.

       In truth, the implications of the Nation’s argument are quite breathtaking. If accepted, then

not only are the Nation and its members immune from the regulatory measures of the Village, but

also those of a substantial portion of the City of Green Bay, Brown and Outagamie Counties, and

the State of Wisconsin. To hold in its favor would mean that the Nation has primary jurisdiction

over land largely populated by people who have no say in its governing body. Because the Oneida

Reservation has been diminished, however, and does not include land held in fee, the Nation’s

argument fails. The Nation is therefore not entitled to the relief it seeks, and the Village’s motion

for summary judgment will be granted.

D. The Nation’s Sovereign Immunity

       As a final matter, the Nation asserts that its sovereign immunity bars the Village’s

counterclaim for enforcement of the Ordinance against the Nation and the payment of the $5,000

fine issued through the citation. It is well established that Indian tribes possess immunity from suit

traditionally enjoyed by sovereign powers.        See, e.g., Okla. Tax Comm’n v. Citizen Band


                                                 37
Potawatomi Indian Tribe, 498 U.S. 505, 509 (1991). In other words, tribes are protected from suits

for monetary damages. See Quinault Indian Nation v. Pearson for Estate of Comenout, 868 F.3d

1093, 1096 (9th Cir. 2017). “[A]n Indian tribe is subject to suit only where Congress has authorized

the suit or the tribe has waived immunity.” Kiowa Tribe of Okla. v. Mfg. Techs., Inc., 523 U.S. 751,

754 (1998). The Village acknowledges that the Supreme Court has held tribal immunity bars claims

against an Indian Tribe arising from commercial activity outside Indian lands. See Michigan v. Bay

Mills Indian Cmty, 572 U.S. 782 (2014). It nevertheless argues that the bar is not complete if an

alternative mechanism is not available for the enforcement of its Ordinance. See id. at 795.

        But as the Court suggested, the Village in this case may have other tools that it can use to

enforce its laws on its own lands, for example, bringing a suit against tribal officers responsible for

unlawful conduct. Id. As an extreme measure, the Village could presumably act to shut down the

event if the Nation again sought to hold it without a permit, but there is no reason to believe that

such an extreme measure will be necessary. The Nation brought this action to vindicate its sincerely

held belief that it is not subject to the authority of the Village in the enforcement of the Ordinance.

Should it not ultimately prevail, there is no reason to believe that the Nation will not comply with

the Ordinance. In any event, the Nation is immune and the Village’s counterclaim for monetary

damages must be dismissed.

                                          CONCLUSION

        For the reasons set forth above, I conclude that the Treaty of 1838 created the Oneida

Reservation. I also conclude that, while there is no evidence of congressional intent to disestablish

the Reservation, Congress’s intent to at least diminish the Reservation is manifest in the Dawes Act

and the Act of 1906, and that intent was effectuated with the issuance of unrestricted fee patents for


                                                  38
the allotted land within the Reservation. To the extent the Nation’s special event was held on

property not held in trust by the United States, it is subject to the Ordinance. In addition, the

Village’s counterclaim for monetary damages is barred and must be dismissed. The Nation’s

motion for summary judgment (ECF No. 85) is therefore GRANTED-IN-PART and DENIED-IN-

PART and the Village’s motion for summary judgment (ECF No. 84) is accordingly GRANTED.

The Clerk is directed to set the matter for a telephone conference to address the need for further

proceedings as well as the form of the judgment to be entered.

       SO ORDERED at Green Bay, Wisconsin this 28th day of March, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                               39
